963 So. 2d 933 (2007)
Antonio RODRIGUEZ, Petitioner,
v.
Kenneth JENNE, as Sheriff of Broward County, Respondent.
No. 4D07-3275.
District Court of Appeal of Florida, Fourth District.
September 4, 2007.
Frank Negron III, Davie, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Antonio Rodriguez petitions this court for a writ of habeas corpus alleging that he is being illegally held without bond. He is charged with five counts arising from the death of a pedestrian during a traffic accident, including DUI manslaughter.
At the first appearance hearing, the state made an oral request to hold petitioner without bond, but the state did not file a motion for pretrial detention. After considering the circumstances in this case, petitioner's driving record, and a failure to appear in a separate case, the court denied bond on count I, over defense counsel's objection, and set bond on the remaining counts.
Because the state did not file a motion for pretrial detention pursuant to Florida Rule of Criminal Procedure 3.132, the trial court did not have authority to deny petitioner bond and instead was required to consider conditions of release pursuant to Florida Rule of Criminal Procedure 3.131(b)(1). Resendes v. Bradshaw, 935 So. 2d 19 (Fla. 4th DCA 2006); see also Duffy v. Crowder, 960 So. 2d 909 (Fla. 4th DCA 2007).
Accordingly, we grant the petition for writ of habeas corpus and remand for a hearing to determine conditions of pretrial release or for a pretrial detention hearing if the state files a proper motion. The trial court shall hold the hearing within three business days following the issuance of this opinion.
POLEN, GROSS and MAY, JJ., concur.